McFarland, J., concurring.
I concur in the judgment, and in the opinion of the court, except that part of it which states that “each count of a pleading must state a cause of action, and be complete within itself, without reference to any other count.” There are cases where several counts are proper and necessary, and where numerous averments of the same facts are necessary to the completeness of each count. In such cases, where the averments of such facts in the first count are referred to in the succeeding counts in a clear and methodical manner, and incorporated by such reference, I see no necessity of rewriting them several times, and thus making the complaint unnecessarily cumbersome. It should be done, of course, clearly, and without uncertainty in the reference; but I do not think that the rule should be laid down that it cannot be done at all